Appellant was convicted in the Criminal Disrict Court of Harris county of robbery, and his punishment fixed at fifty years in the penitentiary.
The record is before us without bills of exception or statement of facts. The indictment is in due form charging robbery by means of an assault and violence. We have examined the charge of the court *Page 31 
which seems to submit the law for the State and also fairly for appellant.
Finding no error in the record, the judgment of the trial court will be affirmed.
Affirmed.